 TAYLOR AND BOGGIS FOUNDRY DIVISION4814.The aforesaid unfair labor practices are unfairlabor practicesaffectingcommercewithinthe meaning of Section 2 (6) and(7) of the Act.5.The Respondent has not engaged in any unfairlabor practicesin violationof Section 8 {,a) (5)of the Act.[Recommendations omitted from publication in this volume.]TAYLOR ANDBOGGISFOUNDRY DIVISIONOF THECONSOLIDATED IRON-STEELMANUFACTURING COMPANY'andINTERNATIONAL UNION,,UNITEDAUTOMOBILE,AIRCRAFT & AGRICULTURALIMPLEMENTWORKERS OF AMERICA, CIO, PETITIONER.Case No. 8-RC-1497.March 6,1953Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Bernard Ness, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [ChairmanHerzogand Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe Act.2.The labor organizations involved claim to representcertainemployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent a unit of production and mainte-nance employees at the Employer's plant. The Employer and the In-tervenor, International Molders & Foundry Workers Union of NorthAmerica, AFL, contend that the only appropriate unit is one associa-tion-wide in scope.From 1934 to June 1950 the Employer and theintervenor bar-gained collectively for the former's employees as a separate unit.In April 1950 the Employer joined a trade association, The Manufac-turers'Protective & Development Association, herein called theAssociation, which has been bargaining with the Intervenor on anassociation-wide basis since 1891.2On June 6, 1950, the Employer,IThe name of the Employer appears as amended at the hearing.IKalamazoo Stove and Furnace Company,61 NLRB 1041.98 NLRB No. 83. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Association, and the Intervenor signed an agreement terminatingthe individual contract between the Employer and the Intervenor,and binding the Employer to the existing conference agreement whichcovered the association-wide unit.The Employer has continuedto be a member of the Association and to be bound by association-widecontracts aThe Petitioner filed its petition on October 31, 1951.Sine( joining the Association, the Employer has been bound by threesuccessive association. -wide contracts.Two of these were signed beforethe Petitioner made its rival claim of representation.The Employer'sinclusion in the association-wide unit under the terms of these twot'greements has extended over approximately 19 months.We believethat this is a sufficiently long period to preclude the establishmentnow of a single employer unit .4We find that the Petitioner's proposedunit is inappropriate.We shall therefore dismiss the petition.OrderIT Is HEREBY ORDEREDthat the petition filed herein be, and it herebyis, dismissed.3The Employer and the Intervenor do not claim that the existing association-widecontract, which will not expire until December 31, 1952, is a bar.4InThe Manufacturers' Protective & Development Association (Consolidated Iron-SteelManufacturing Company, Taylor and Boggis Division),95 NLRB 1059, issued August 13,1951, a union-security election case involving the same Employer, a majority of the Boarddirected an election in a single employer unit, holding that a one year history of association-wide bargaining was too brief to make this broader unit the only appropriate one.At thepresent time, however, this bargaining history has extended over almost 2 years.KENOSHA AUTO TRANSPORT CORPORATIONandTRUCK DRIVERS UNION,LOCAL 654, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, PETITIONER.Case No. 9-RC-1430.March 10, 195-9Decision and OrderUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Richard C. Curry, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'The Employer'smotion to dismiss is granted for reasonshereinafterstated.98 NLRB No. 85.